Citation Nr: 0736807	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for a 
cervical spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1977 to May 
1981.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

At the hearing, the veteran was asked to confirm that he had 
not filed a substantive appeal with regard to his claim of 
whether new and material evidence had been submitted to 
reopen his claim of entitlement to service connection for a 
left shoulder disability, and the veteran replied that he 
not; as such, this issue was appropriately not certified to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At his hearing before the Board in June 2007, the veteran 
indicated that his last VA examination was in May 2004; and 
he testified that since May 2004 his neck disability had 
gotten a lot worse.  The veteran also testified that he was 
able to move his neck from left to right, but had pain 
throughout the motion.  When asked if he was required to wear 
a neck brace, the veteran replied "not recently, no."  

At his May 2004 VA examination, the veteran reported 
fracturing his cervical spine at C5, C6, and C7 when he 
flipped over the handlebars of a bicycle and struck an iron 
pole in 1979.  The examiner found that the veteran had 
residual cervical neuropathy and painful range of motion in 
his cervical spine, as well as cervical spondylosis with 
degenerative disc disease. 




The veteran is currently assigned a 30 percent rating for his 
cervical spine disability.  A rating in excess of 30 percent 
is warranted in four situations: a veteran must 1) have 
unfavorable ankylosis of the cervical spine; 2) be required 
to veteran wear a neck brace (jury mast); 3) have been 
prescribed at least four weeks of bed rest over a twelve 
month period to treat incapacitating episodes of 
intervertebral disc syndrome; or 4) have a combination of 
orthopedic and neurologic symptoms that combine to more than 
30 percent. 

As the veteran's last VA examination is more than three years 
old, and the veteran has testified that his disability has 
increased in severity since then, a new examination is 
warranted.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from October 2006 to the present.

2.  After the requested development is 
completed, schedule the veteran for an 
examination to determine the nature and 
severity of his cervical spine disability.  
The examiner should be provided with the 
veteran's claims file and should note that 
it was made available in his examination 
report.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

*	indicate whether the veteran's 
cervical spine is ankylosed, and, if 
so, whether the ankylosis is 
favorable or unfavorable;
*	indicate whether the veteran is 
required to wear a neck brace/jury 
mast; 



*	indicate whether the veteran has 
been prescribed bed rest to treat 
any incapacitating episodes of 
intervertebral disc syndrome in his 
cervical spine;
*	determine the range of motion in the 
veteran's neck, including an 
assessment of whether pain or 
repetitive motion causes an 
additional decrease in the range of 
motion; 
*	indicate whether the veteran's 
cervical spine disability causes 
either muscle spasm or guarding, 
and, if so, indicate whether it is 
severe enough to result in either an 
abnormal gait or an abnormal spinal 
contour; 
*	indicate whether the veteran has any 
vertebral body fracture in the 
cervical spine with a loss of 50 
percent or more of the height; and
*	diagnose any neurological disability 
resulting from the veteran's 
cervical spine disability, and, if a 
neurological disability is 
diagnosed, provide an opinion as to 
its nature and severity. 

3.  After the development of the claims has 
been completed, the RO should again review 
the record; and then should readjudicate 
the issue on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



